Citation Nr: 1825651	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension for accrued benefits purposes.

2. Entitlement to service connection for a heart disability for accrued benefits purposes.

3. Entitlement to service connection for peripheral vascular disease (claimed as poor blood circulation in the lower extremities) for accrued benefits purposes.

4. Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) for accrued benefit purposes.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.

6. Entitlement to special monthly compensation (SMC) based on aid and attendance for accrued benefit purposes.

7. Entitlement to SMC based on housebound status for accrued benefit purposes.

8. Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in Vietnam. He died in September 2013. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the Houston RO.

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

As discussed during the July 2017 Board hearing, the appellant's October 2014 motion to advance her case on the docket due to financial hardship was denied. The appellant requested that the record remain open for 30 days to submit additional evidence in support of her motion. Such request was granted and implemented, but VA has not received additional evidence. Consequently, her motion to advance on the docket remains denied. 

The Board notes that, at the time of the Veteran's death, the period to appeal a January 2013 rating decision had not yet expired. The appellant was substituted in the place of the Veteran pursuant to a March 2018 administrative decision. Because neither the Veteran (prior to his death) nor the appellant (as a substitute) have yet appealed that decision, those issues on a substitution basis are not before the Board. (The appellant, as a substitute, may still appeal that decision within the applicable time limit, if she so desires. See 38 C.F.R. § 3.1010(f)(3).) Further, the Board finds it is not prejudicial to proceed with adjudication of the accrued benefits issues, to the extent that any overlap with issues decided in the January 2018 rating decision, because the issues denied herein would have no probative effect on any January 2018 issues which may be appealed by the appellant. Specifically, the issues on a substitution bases allow for consideration of additional evidence, whereas here such evidence may not be considered, and therefore the record is more limited herein. 

The issue of entitlement to SMC based on housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An August 2009 rating decision denied service connection for hypertension. The Veteran did not appeal the decision and new and material evidence was not received within a year after the decision. Therefore, the decision is final.

2. Evidence received since the August 2009 rating decision is not relevant and probative as to the issue of service connection for hypertension.

3. The Veteran served in Vietnam during the Vietnam War era and exposure to herbicides is conceded.

4. The Veteran's coronary artery disease is related to herbicide exposure in service.

5. The evidence does not reflect that the Veteran's peripheral vascular disease is due to his military service.

6. The Veteran's principle cause of death was atherosclerotic cardiovascular disease.

7. The Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity.

8. The Veteran's service-connected disabilities alone did not prevent him from securing and following substantially gainful employment.

9. The Veteran was not so helpless as to be in need of regular aid and attendance of another person due to his service-connected disabilities, and he was not bedridden.



CONCLUSIONS OF LAW

1. The August 2009 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the August 2009 rating decision, which denied service connection for hypertension, is not new and material, and the claim is not reopened for accrued benefits purposes. 38 U.S.C. §§ 5108, 5121, 7105 (2012); 38 C.F.R. §§ 3.156, 3.1000 (2017).

3. Service connection for coronary artery disease is warranted for accrued benefits purposes. 38 U.S.C. §§ 1110, 1116, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2017).

4. Service connection for peripheral vascular disease is not warranted for accrued benefits purposes. 38 U.S.C. §§ 1110, 1116, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2017).

5. The criteria for entitlement to an increased rating in excess of 50 percent disabling for PTSD for accrued benefits purposes have not been met. 38 U.S.C. §§ 1155, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.1000, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).

6. Entitlement to TDIU for accrued benefits purposes is not warranted. 38 U.S.C. §§ 1155, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.1000, 4.3, 4.16, 4.19 (2017).

7. SMC based on the need for aid and attendance for accrued benefits purposes is not warranted. 38 U.S.C. §§ 1114(l), 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352, 3.1000 (2017).

8. Service connection for cause of death is warranted. 38 U.S.C. §§ 1110, 1310, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.303, 3.312(a)-(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions for the issues being denied herein. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Regarding the duty to assist, accrued benefits claims are decided based on the evidence of record when the Veteran died. 38 C.F.R. § 3.1000(d)(4). Hence, no further action is necessary to assist the appellant, such as getting additional medical opinions. 

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Accrued Benefits

A. Legal Criteria

"Accrued benefits" are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid. 38 U.S.C. § 5121; 38 C.F.R. § 3.1000. Although a payee's claim terminates with that payee's death, a qualified survivor may carry on the claim by submitting a timely claim for accrued benefits. Id.

In order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (1998). 

Because accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death, an appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA cannot develop additional evidence that would substantiate the claims of entitlement to accrued benefits. "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death. 38 C.F.R. § 3.1000(d)(4).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the issue, the issue is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. New and Material Evidence for Accrued Benefits Purposes

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An August 2009 rating decision denied service connection for hypertension based on the finding the evidence did not reflect the Veteran's hypertension was related to his military service, was secondary to his service-connected PTSD, or manifested during or within one year of service. The Veteran was notified of the rating decision in correspondence mailed to him the same month. A notice of disagreement was not filed within one year of the rating decision. Although VA treatment records and a VA hemorrhoids examination were added to the file within one year of the rating decision, the evidence contained therein was not material to the issue of the incurrence or cause of the Veteran's hypertension. Therefore, the August 2009 rating decision became final.

Evidence submitted since the August 2009 rating decision and prior to the Veteran's death includes VA treatment records, June 2012 and May 2013 statements by Dr. S. Pasapuleti, MD, a February 2011 VA PTSD examination, December 2012 VA heart and respiratory examinations, and June 2013 Heart Conditions and Artery and Vein Conditions Disability Benefits Questionnaires (DBQs). In his June 2013 application for benefits, the Veteran stated that his hypertension was secondary to ischemic heart disease, coronary artery disease, and peripheral vascular disease. Because the issue before the Board is for accrued benefits purposes, evidence received after the Veteran's death cannot be considered.

To the extent that any new medical evidence discusses hypertension, it is only to diagnose it. There is no evidence submitted that is relevant and probative to the cause of the Veteran's hypertension, nor evidence that demonstrates it was incurred during active duty military service or within one year of service. Indeed, the June 2013 Artery and Vein Conditions DBQ states a date of diagnosis for hypertension as 2002, which is over thirty years after the Veteran was discharged from active duty. The Veteran's June 2013 statement merely alleges a new legal theory of entitlement, which cannot be considered new and material evidence. See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Because new and material evidence was not submitted, the appellant's request to reopen the Veteran's claim of service connection for hypertension for accrued benefits purposes must be denied.  Indeed, the record is still devoid of any competent evidence relating hypertension to service or to PTSD.  As such, the deficiency which existed at the time of the prior denial still exists and the claim cannot be reopened.  

C. Service Connection for Accrued Benefits Purposes

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain diseases may be presumed to be service-connected if manifested in a Veteran who was exposed to herbicide agents in service, such as Veterans who served in Vietnam during the Vietnam era. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Ischemic heart disease (including coronary artery disease) is associated with herbicide agent exposure for purposes of the presumption, but peripheral vascular disease is not. 38 C.F.R. § 3.309(e).

I. Heart disability

The record reflects that the Veteran had coronary artery disease. See, e.g., April 2011, July 2011, April 2012 VA treatment records; May 2013 Artery and Vein Conditions DBQ. His service personnel records confirm he served in Vietnam and as such, exposure to herbicides is conceded. Although a December 2012 VA examiner opined that the Veteran did not have nor ever had an ischemic heart disease, it is unclear what records she reviewed in forming her opinion. As a result, it is given less probative evidence, and the record is at least in equipoise that the Veteran had coronary artery disease. Because the evidence reflects the Veteran served in Vietnam and was diagnosed with coronary artery disease during the appeal period, service connection for coronary artery disease is granted on a presumptive basis.

II. Peripheral vascular disease

The Veteran stated that his peripheral vascular disease is secondary to exposure to herbicide agents in Vietnam. See June 2013 application for benefits. The record reflects he was diagnosed with peripheral vascular disease in or about 2009 or April 2011. See April 2011 VA treatment records; May 2013 Artery and Vein Conditions DBQ. There is no competent medical evidence discussing the cause of his peripheral vascular disease and his service treatment records (STRs) do not reflect any symptoms of peripheral vascular disease during service. Because the issue before the Board is for accrued benefits purposes, evidence received after the Veteran's death cannot be considered.

Peripheral vascular disease is not a presumptive disease associated with exposure to herbicide agents. Consequently, the Veteran would need to establish direct service connection. The preponderance of the evidence reflects that the Veteran's peripheral vascular disease manifested after his military service and is not otherwise related to his active duty service, to include exposure to herbicide agents. The record does not reveal any evidence, other than the Veteran's and appellant's statements, that the Veteran's peripheral vascular disease is related to service.  These lay assertion are not competent to associate any peripheral vascular disease to service because the question extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428  (2011).  Accordingly, the issue must be denied.

D. Increased Rating for Accrued Benefits Purposes

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate Codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders. A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

The AOJ interpreted a June 2013 TDIU application citing PTSD as a reason for unemployability as a request for an increased rating for PTSD. Therefore, the period on appeal is from June 2012. See 38 C.F.R. § 3.400(o)(2).

July 2012 VA treatment records reflect that the Veteran was more agitated and irritable due to a medication change. He was neat and clean in appearance. He was cooperative, but had a frustrated mood. He denied suicidal or homicidal ideation and hallucinations. His thoughts were coherent but confused at times. He exercised poor impulse control and judgment.

In August 2012, the Veteran's physician opined that his non-service-connected vascular dementia affected his ability to participate and process some of the content of treatment sessions. His chronic PTSD and depression related to his medical decline complicated his frustration tolerance risk. He had no suicidal or homicidal ideation. His wife reported being chronically verbally abused by him. She reported his forgetfulness had become progressively worse: he would walk into a room and forget what he was there for or claim that he had accomplished tasks that he had not done. He would also forget to take his medications. See August 2012 VA treatment records.

Later in August 2012, the Veteran was noted to be alert and oriented to time, place, person, and situation. He was appropriately dressed and groomed. His mood was stable and affect was restricted. His thought processes were goal directed, future oriented, and coherent. There was no evidence of delusional thinking and he denied hallucinations, suicidal ideation, and homicidal ideation. There was no evidence of obsessive thinking or compulsive behavior. His insight was fair. The physician described his judgment as presenting with realistic choices, plans, and goals. See August 2012 VA treatment records.

In October 2012, the Veteran's evidenced good judgment and logical statements. He was mentally "more clear and alert[.]" See October 2012 VA treatment records.

In May 2013, the Veteran was described as awake, alert, and oriented to all three spheres. There was no evidence of memory impairment or language dysfunction. See May 2013 VA treatment records. 

In June 2013 couples' counseling, the Veteran reported continued problems with anxiety, irritability, and sleep. He denied suicidal or homicidal thoughts and was alert and oriented times three. He was slightly anxious with a congruent affect. No thought disorder was present. He was not psychotic or agitated. His memory was somewhat decreased. See June 2013 VA treatment records.

Because this is an accrued benefits issue, the Board cannot consider evidence that was added to the claim file after the Veteran's death, such as the appellant's July 2017 Board hearing testimony. 

Upon consideration of the above, the preponderance of the evidence does not demonstrate occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). In this regard, the Board notes that even assuming that all of the Veteran's memory problems are due to his service-connected PTSD rather than his non-service-connected vascular dementia, the preponderance of the evidence does not support a rating in excess of 50 percent disabling.  As described before, the Veteran's ability, or inability, to work due to his PTSD was never fully discussed in the evidence available; the Veteran's ability to go to school is likewise not raised by the record.  Even when conceding that the Veteran is deficient in family relations, the evidence does not reflect deficiencies in judgment, thinking, and mood. The Veteran was described as having appropriate judgment, thinking, and mood almost entirely throughout the appeal period. The Board acknowledges that he was described as having problems in these areas in July 2012, but these symptoms appear to have been transitory. Most of the time, his judgment, thinking, and mood were not deficient.  Because the evidence did not show occupational and social impairment with deficiencies in most areas, and he is not entitled to a 70 percent rating.

The Board has considered, but not relied upon, the symptoms listed in the Code for a 70 percent rating. The Veteran was never described as having suicidal ideation or obsessive rituals which interfered with routine activities. He was consistently described as appropriately dressed. Although he had difficulty with his wife, he was able to maintain his relationship with her. 

Further, the preponderance of the evidence does not demonstrate total occupational and social impairment due to the Veteran's PTSD. Although his ability to work due to his PTSD was never fully discussed in the evidence available, the evidence does not demonstrate total social impairment. While the Veteran's relationship with his wife was volatile, he was able to live and socialize with her, and even attend couple's therapy. Such interactions with his wife are evidence that he was capable of socializing, even if such socializing may have been partially impaired, and thus he did not have total social impairment. For these reasons, a 100 percent rating is not warranted.

The Board has considered, but not relied upon, the symptoms listed in the Code for a 100 percent rating. Notably, the Veteran never reported hallucinations and was never described as delusional. He was almost always (if not always) described as oriented to time, place, and manner. Though he and his wife described forgetfulness, it was never severe enough to where he could not remember his own name or the names of family members. Although his thought processes were at times impaired, they were never grossly impaired, nor did he exhibit grossly inappropriate behaviors. 

In sum, the preponderance of the evidence reflects that the Veteran's PTSD manifests in occupational and social impairment with reduced reliability and productivity. Notably, he exhibited memory impairment, impaired judgment, and disturbances of motivation and mood. As a result, he was appropriately rated as 50 percent disabling, and the request for an increased rating must be denied.

E. TDIU for Accrued Benefits Purposes

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). It may be assigned where the Veteran is rated as 60 percent or more disabling for a single service-connected disability, or has a combined rating of 70 percent with at least one disability rated at least as 40 percent disabling. Id.

Entitlement to TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

After accounting for the adjudications made above, at the time of his death the Veteran was service-connected for PTSD, coronary artery disease, tinnitus, bilateral hearing loss, and hemorrhoids. 

In June 2013, the Veteran reported that he was unable to work due to his PTSD, peripheral vascular disease, coronary artery disease, and ischemic heart disease. He had been hospitalized within the past 12 months and had been receiving treatment since 2005. He worked as a purchasing clerk at the Corpus Christi Army Depot until 1997, but did not leave that job because of his disabilities. He graduated from high school, but did not go to college. See June 2013 application for increased compensation based on unemployability (VA Form 21-8940).

The Veteran was recommended not to drive due to his "medical/cognitive disorders." See September 2012 VA treatment records. 

In November 2012, the Veteran was assigned a 70 on the Karnofsky Performance Scale, meaning that he was unable to work. The reason he was unable to work was not discussed.

Because this is an accrued benefits issue, the Board cannot consider evidence that was added to the claim file after the Veteran's death, such as the appellant's July 2017 Board hearing testimony. 

Even when assuming that the Veteran meets the schedular criteria for TDIU after he is assigned an evaluation for his coronary artery disease by the AOJ (the Board cannot assign an evaluation because only the issue of service connection is before it), the evidence does not reflect that the Veteran's service-connected disabilities alone prevented him from securing and following substantially gainful employment. 

As an initial matter, the Veteran did not argue, and the record does not reflect, that his tinnitus, bilateral hearing loss, and hemorrhoids affected his employability. The November 2012 Karnofsky Performance Scale results are not probative because they do not state the reason the Veteran was unable to work.

The Board acknowledges the Veteran reported that he was unable to work due to his PTSD and coronary artery disease, but he also reported that he was unable to work due to his non-service-connected peripheral vascular disease. His statement is essentially the only probative evidence of record regarding his inability to secure and follow substantially gainful employment. Because the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone do not prevent him from securing and following substantially gainful employment, entitlement to TDIU for accrued benefits purposes must be denied.

F. SMC Based on Need of Aid and Attendance for Accrued Benefits Purposes

Under 38 U.S.C. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The record does not reflect that the Veteran had loss of use of hands or feet or was blind; thus his claim can only be premised on that he was bedridden or so helpless that he required the aid and attendance of another due to his service-connected disabilities. 

Determinations as to need for aid and attendance due to service-connected disabilities must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

In June 2012, Dr. Pasapuleti noted that the Veteran had dementia, chronic obstructive pulmonary disease (COPD), and carotid stenosis, and discussed a history of chronic low back pain, chronic kidney disease, anemia, tobacco use, hypertension, and peripheral vascular disease. The Veteran left his home only with his wife for appointments or to go to the grocery store. Dr. Pasapuleti opined that the Veteran was in need of aid and attendance of someone else in ordinary activities of daily living, but was not bedridden. 

In November 2012, the Veteran was assigned a 70 on the Karnofsky Performance Scale, meaning that he was unable to carry on normal activity or do active work. The reason for such inability was not discussed.

In May 2013, Dr. Pasapuleti noted that the Veteran had lumbar stenosis, dementia, hypertension, and "HLD," and discussed an additional history of vascular dementia, pulmonary fibrosis, and peripheral vascular disease. The Veteran left his home only with his wife for appointments. Dr. Pasapuleti opined that the Veteran was in need of aid and attendance of someone else in ordinary activities of daily living, but was not bedridden. 

Because this is an accrued benefits issue, the Board cannot consider evidence that was added to the claim file after the Veteran's death, such as the appellant's July 2017 Board hearing testimony. 

The November 2012 Karnofsky Performance Scale score is given little probative weight because it does not discuss the cause of the Veteran's inability to carry on normal activities. Dr. Pasapuleti's June 2012 and May 2013 statements are given significant probative weight because they discuss the Veteran's need of aid and attendance and whether he is bedridden, but none of his service-connected disabilities are noted as the cause of his need of aid. Additionally, Dr. Pasapuleti specifically opined that the Veteran is not bedridden. Therefore, the preponderance of the evidence shows that the Veteran's non-service-connected disabilities were the cause of his need of aid and attendance and he was not bedridden, and SMC based on the need for aid and attendance must be denied.

III. Service Connection for Cause of Death

Benefits may be awarded when the Veteran died from a disability deemed to be related to a period of active service from which he received a qualifying discharge. 38 U.S.C. § 1310(b) (2012). The Veteran's death will be considered to have been due to a service-connected disability when there is evidence that the service-connected disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2017).

The Veteran's death certificate reflects that he died from hypertensive atherosclerotic cardiovascular disease. There is no evidence suggesting a different cause of death. Atherosclerotic cardiovascular disease is a presumptive disease associated with exposure to herbicide agents. See 38 C.F.R. § 3.307, 3.309. While the death certificate says the atherosclerotic cardiovascular disease was "hypertensive" there is no evidence of record suggesting it was solely due to the Veteran's non-service-connected hypertension. As a result, the presumption that the disability is due to herbicide agents is not rebutted and service connection for cause of death is warranted on a presumptive basis.


ORDER

The request to reopen the claim of service connection for hypertension for accrued benefits purposes is denied.

Service connection for coronary artery disease for accrued benefits purposes is granted.

Service connection for peripheral vascular disease for accrued benefits purposes is denied.

Entitlement to an increased rating in excess of 50 percent disabling for PTSD for accrued benefit purposes is denied.

Entitlement to TDIU for accrued benefits purposes is denied.

Entitlement to SMC based on the need of aid and attendance for accrued benefits purposes is denied.

Service connection for cause of death is granted.


REMAND

The issue of SMC based on housebound status must be remanded because this issue cannot be decided until the AOJ assigns a rating for the Veteran's now-service-connected coronary artery disease, because SMC is payable based on housebound status where the Veteran has a single service-connected disability rated as 100 percent (and fulfills other requirements). 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). As of now, the Veteran does not have a disability rated at 100 percent disabling. Therefore, this issue must be deferred until a rating for coronary artery disease for accrued benefits purposes is assigned.

Accordingly, the case is REMANDED for the following action:

Once the AOJ has issued a rating decision assigning a disability rating for coronary artery disease for accrued benefits purposes, the AOJ should then review the record and re-adjudicate the issue of SMC based on housebound status. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


